—Appeals by the defendant from (1) a judgment of the Supreme Court, Kings County (Kramer, J.), rendered October 30,1991, convicting her of criminal sale of a controlled substance in the third degree under Indictment No. 5303/91, upon her plea of guilty, and imposing sentence and (2) an amended judgment of the same *462court also rendered October 30, 1991, revoking a sentence of probation previously imposed by the same court, upon a finding that she had violated a condition thereof, upon her admission, and imposing a sentence of imprisonment upon her previous conviction under Indictment No. 1735/87. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738) in which he moves to be relieved of the assignment to prosecute the appeals.
Ordered that the motion is granted, Bernard V. Kleinman is relieved as attorney for the defendant, the brief filed by him on behalf of the defendant is stricken, and he is directed to turn over all papers in his possession to the new counsel assigned herein; and it is further,
Ordered that William Ostar of 350 Broadway, Suite 400, New York, N. Y., is assigned as counsel to perfect the appeals; and it is further,
Ordered that the People are directed to furnish a copy of the stenographic minutes to the new assigned counsel; and it is further,
Ordered that the new counsel shall serve and file a brief on behalf of the defendant within 90 days of the date of this decision and order and the People shall serve and file their brief within 120 days of the date of this decision and order; by a prior decision and order of this Court, the defendant was granted leave to prosecute the appeal on the original papers (including the typewritten stenographic minutes) and on the typewritten briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other.
Based upon this Court’s independent review of the record, we conclude that there are arguable issues with respect to, inter alia, whether the Supreme Court accepted the defendant’s plea allocution and entered her plea of guilty and whether the sentence that was imposed is excessive. Under these circumstances, the motion of the defendant’s assigned counsel to be relieved as counsel is granted and new appellate counsel is assigned (see, People v Gonzalez, 47 NY2d 606; People v Casiano, 67 NY2d 906; People v Miller, 99 AD2d 1021). Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.